DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9-14, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0282167 A1 to Balczewski et al. (“Balczewski”).
As to claim 1, Balczewski discloses an adhesive device, comprising:
a first adhesive surface configured to be adhered to skin of a user (see [0004] --  “…a medical device configured to be adhesively coupled to an external surface of a subject…” and Fig 3, elements 300, 374, 388); 
a second adhesive surface opposite the first adhesive surface and configured to be adhered to a medical device (see [0113] Fig 3, elements 300, 374, 388); and 
an intermediate region between the first adhesive surface and the second adhesive surface, the intermediate region including a detector compound embedded in the intermediate region configured to change based on interaction of the detector compound with a target molecule (see [0112] – “In embodiments, for example, a chemical sensor may include a reagent medium (that is, a medium that hosts a reagent) and an optical sensor configured to detect a change in the appearance of the reagent and/or reagent medium, where the change in appearance results from a chemical reaction between a substance of interest and the reagent. In embodiments, for example, the reagent medium may change color as the substance of interest reacts with the reagent, and the optical sensor may be configured to detect that change in color, characterize the change in color (e.g., detect the color or shades thereof, determine an area within which the color has changed, determine a rate of change of the color, and/or the like). In embodiments, for example, the reagent may be disposed within an aperture defined in the second portion 304, and the optical sensor may be disposed in the first portion 302 such that, when the first and second portions 302 and 304 are coupled, the optical sensor is positioned so that it can detect changes in the reagent. This may facilitate, for example, continuing to perform chemical monitoring after a reagent is consumed, simply by replacing the second portion with a new second portion.”).  
As to claim 2, Balczewski further discloses a second detector compound configured to change based on interaction of the detector compound with a second target molecule different from the target molecule (see [0112] – “Additionally or alternatively, this may facilitate reconfiguring the chemical sensor to test for different substances of interest simply by replacing the second portion 304 with an alternative second portion 304 that has a different reagent disposed therein.”).  
As to claims 3-4, Balczewski further discloses wherein the change of the detector compound includes changing interaction with electromagnetic radiation, wherein the change in interaction with the electromagnetic radiation includes changing a visible color of light reflected by the detector compound when exposed to multi-wavelength light.   (see [0114] – color change).  

As to claim 9, Balczewski further discloses wherein the adhesive device includes a void in material corresponding to a sensor of the medical device (see Fig 3E).  
As to claim 10, Balczewski further discloses a system comprising: 
a medical device configured to be worn on skin of a user (see Fig 3, element 310); 
a first adhesive surface configured to be adhered to skin of a user (see [0004] --  “…a medical device configured to be adhesively coupled to an external surface of a subject…” and Fig 3, elements 300, 374, 388); 
a second adhesive surface opposite the first adhesive surface and configured to be adhered to a medical device (see [0113] Fig 3, elements 300, 374, 388); and 
an intermediate region between the first adhesive surface and the second adhesive surface, the intermediate region including a detector compound embedded in the intermediate region configured to change based on interaction of the detector compound with a target molecule (see [0112] – “In embodiments, for example, a chemical sensor may include a reagent medium (that is, a medium that hosts a reagent) and an optical sensor configured to detect a change in the appearance of the reagent and/or reagent medium, where the change in appearance results from a chemical reaction between a substance of interest and the reagent. In embodiments, for example, the reagent medium may change color as the substance of interest reacts with the reagent, and the optical sensor may be configured to detect that change in color, characterize the change in color (e.g., detect the color or shades thereof, determine an area within which the color has changed, determine a rate of change of the color, and/or the like). In embodiments, for example, the reagent may be disposed within an aperture defined in the second portion 304, and the optical sensor may be disposed in the first portion 302 such that, when the first and second portions 302 and 304 are coupled, the optical sensor is positioned so that it can detect changes in the reagent. This may facilitate, for example, continuing to perform chemical monitoring after a reagent is consumed, simply by replacing the second portion with a new second portion.”).  
As to claim 11, Balczewski further discloses a second detector compound configured to change based on interaction of the detector compound with a second target molecule different from the target molecule (see [0112] – “Additionally or alternatively, this may facilitate reconfiguring the chemical sensor to test for different substances of interest simply by replacing the second portion 304 with an alternative second portion 304 that has a different reagent disposed therein.”).  
As to claims 12-13, Balczewski further discloses wherein the change of the detector compound includes changing interaction with electromagnetic radiation, wherein the change in interaction with the electromagnetic radiation includes changing a visible color of light reflected by the detector compound when exposed to multi-wavelength light.   (see [0114] – color change).  
As to claim 14, Balczewski further discloses wherein the medical device to which the adhesive device is adhered is configured to detect the change of the detector compound (see [0114]).  
As to claim 18, Balczewski further discloses wherein the adhesive device includes a void in material corresponding to a sensor of the medical device (see Fig 3E).  
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balczewski in view of US 2017/0340274 A1 to Lambert et al. (“Lambert”).
As to claims 5 and 17, Balczewski fails to disclose wherein the change of the detector compound includes changing an electrical property including at least one of conductance or capacitance.  
.
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balczewski in view of US 2017/0231571 A1 to Rogers et al. (“Rogers”).
As to claims 7 and 15, while Balczewski indicates that a target molecule may be identified via calorimetry, the reference is silent as to the identity of the target molecule and therefore does not disclose wherein the target molecule includes a byproduct eluted through sweat for at least one of nicotine, ethanol, marijuana, cocaine, or methamphetamines.  
In a similar arrangement, Rogers discloses wherein a target molecule includes a byproduct eluted through sweat for at least one of nicotine, ethanol, marijuana, cocaine, or  methamphetamines (see [0166]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor patch of Balczewski with the ethanol detection of Rogers in order to achieve the predictable result of monitoring alcohol consumption.
Claims 8, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balczewski in view of US 2003/0113906 A1 to Sangha et al. (“Sangha”).
As to claims 8 and 16, Balczewski fails to disclose wherein a material of the first adhesive surface is configured to cling to and retain one or more of epithelial, skin, or hair to be used in DNA sequencing.  

Claims 19-20 are rejected for the reasons provided in the treatment of claims 8 and 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791